UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7019


DE’ANDRE LAMAR THOMAS,

                    Petitioner - Appellant,

             v.

HAROLD CLARK, Director of the Department of Correction,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:18-cv-00344-NKM-RSB)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


De’Andre Lamar Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       De’Andre Lamar Thomas seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Thomas has not

made the requisite showing. Thomas’ failure to address the district court’s timeliness

ruling in his informal brief forecloses his challenge to that dispositive determination. See

4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). Accordingly,

we deny a certificate of appealability, deny Thomas’ motion to proceed in forma

pauperis, deny Thomas’ motion to appoint counsel, and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED

                                             2